DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 11/30/21, all requested changes to the claims have been entered.  Claims 1-19 were previously and are currently pending.  The claim amendments have resolved the pending 112(b) and 112(d) rejections, which are herein withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/30/21, with respect to the prior art rejections of independent claims 1, 11 and 16 have been fully considered and are persuasive.  The pending prior art rejections of claims 1, 11 and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 11 and 16, please refer to the applicants remarks filed on 11/30/21 for the reasons of allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AARON W CARTER/Primary Examiner, Art Unit 2665